Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 5, 2020

                                     No. 04-20-00369-CV

                   IN THE INTEREST OF L.M.H., ET AL CHILDREN,


                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-01720
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
       The court reporter has filed a notice of late record requesting an extension of time until
August 10, 2020 to file the reporter’s record. The request is GRANTED. The reporter’s record is
due no later than August 10, 2020.

                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court